Case 1:18-CV-08250-.]SR Document 39 Filed 10/26/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WINKLEVOSS CAPITAL FUND, LLC,
Plaintiff,

v. Case No. lS-cv-8250

CHARLES SHREM,
Defendant

 

 

 

DIGI'I`AL ASSET HOLDINGS, LLC’S
GARNISHEE’S STATEMENT

Pursuant to Fed. R. Civ. P. 64 and New York C.P.L.R. § 6219, Digital Asset Holdings,
LLC (“Digital Asset”), by and through the undersigned counsel, states as follows, in response to
the Order of Attachment, dated October 2, 2018, and served by Plaintiff in this action on or
around October 22, 2018: Digital Asset does not hold any debts, accounts, digital or fiat
currency, or other property belonging to or owed to Defendant, Charles Shrem (“Defendant”) or
in which Defendant holds an interest, to the best of Digital Asset’s knowledge

Dated: New York, New York Respectfully submitted,

October 26, 2018
NSPAI~©©

Jac_quel0 N.Schell, Esq.-

161_"_.5 ay, 19th Floor

New York, NY 10019

'I`el: 646-346-8048

Fax: 212-223-1942
schellj@ballardspahr.com

Counselfor Dz'gital Asset Holdz'ngs, LLC

 

DMEAST #35788827 v1

Case 1:18-cV-08250-.]SR Document 39 Filed 10/26/18 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that on this 26"‘ day of October, 2018, a true and correct copy of the
foregoing DIGITAL ASSET HOLDINGS, LLC’S GARNISHEE’S STATEMENT was filed
with the Court, under seal, and served by U.S. mail and electronic mail on plaintifF s counsel,
pursuant to the Court’s Order of Attachment, dated Octobcr 2, 2018, at 11 8.

.-®§t@ )

1y N sch"li

oMEAsT #35783827 v1 2

